                 Case 8:19-cv-01512-DOC-JDE Document 44 Filed 06/02/20 Page 1 of 2 Page ID #:275



                           1   ZFATY | BURNS
                               ISAAC R. ZFATY, State Bar No. 214987
                           2   GARRETT M. PRYBYLO, State Bar No. 304994
                               660 Newport Center Drive, Suite 470
                           3   Newport Beach, CA 92660
                               Telephone: (949) 398-8080
                           4   Facsimile: (949) 398-8081
                               irz@zfatyburns.com
                           5
                               Attorneys for Plaintiff
                           6   BARAKA HOLDING, LLC
                           7
                               SHEHZAD DALAL and OZMAN MOHIUDDIN
                                                      UNITED STATES DISTRICT COURT
                           8
                           9              CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

                      10
                               BARAKA HOLDINGS, LLC, a                 Case No.: 8:19-cv-01512-DOC-JDE
                      11       Washington limited liability company;   Assigned for all purposes to:
                               OZMAN MOHIUDDIN, an individual;         Hon. Judge David O. Carter
                      12       SHEHZAD DALAL, an individual,           Dept.: 9D
                      13
                                                 Plaintiffs,
                      14                                                    ORDER OF DISMISSAL
                                     v.
                      15
                               INTERLAB, LLC; a Missouri limited
                      16       liability company; MALIK KARIM, an
                      17
                               individual; MOEED SIDDIQI, an
                               individual,
                      18
                                                 Defendants.
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
      ZFATY | BURNS
660 NEWPORT CENTER DRIVE
         SUITE 470
     NEWPORT BEACH
     CALIFORNIA 92660
      (949) 398-8080                                       ORDER OF DISMISSAL
                 Case 8:19-cv-01512-DOC-JDE Document 44 Filed 06/02/20 Page 2 of 2 Page ID #:276



                           1                                ORDER OF DISMISSAL
                           2         Pursuant to the stipulation of the parties under Federal Rule of Civil
                           3   Procedures 41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND
                           4   HEREBY, DISMISSED WITHOUT PREJUDICE as to all claims, causes of action,
                           5
                               and parties, with each party bearing that party’s own attorney’s fees and costs.
                           6
                           7
                           8            June 2
                               Dated: _________, 2020                 ______________________________
                           9                                          DAVID O. CARTER
                                                                      UNITED STATES DISTRICT JUDGE
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
      ZFATY | BURNS
660 NEWPORT CENTER DRIVE
         SUITE 470
     NEWPORT BEACH
     CALIFORNIA 92660
      (949) 398-8080
                                                                        -1-
                                                           ORDER OF DISMISSAL
